Case 1:21-cv-01124 Document 5 Filed 02/08/21 Page 1 of 21

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GREGORY SHEINDLIN,

Plaintiff,
V.

JAMES BRADY,
Defendant.
PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF ENTRY
OF A TEMPORARY RESTRAINING ORDER

PRELIMINARY STATEMENT

Plaintiff recognizes the delicate balance between one person's right to freedom
of speech and another's right to protect his good name. But here incontrovertible
proof compels the conclusion that defendant James Brady (“Brady”) committed and
will continue to commit defamation per se with actual malice to harm the reputation

of Plaintiff Gregory Sheindlin (“Sheindlin”).

Underlying Brady’s defamation are two New Yok State real estate-related
litigations that did not end in Brady’s favor. See Brady v. Berman, 18 cv 8459 (VEC)
2019 WL 4546535. In one of these cases, a unanimous petit jury found defendant
Brady liable for money damages to IGS Realty Co, LP (“IGS”). See IGS Realty Co,
LP. v. James H. Brady, Index No. 603561/2009 (Sup. Ct. N.Y. County) (““/GS Realty

r’). Then, represented by Sheindlin, IGS entered judgment and commenced an

1
Case 1:21-cv-01124 Document 5 Filed 02/08/21 Page 2 of 21

enforcement proceeding. See IGS v. Brady, Index No. 159554/2017 (“Enforcement
Proceeding’’). Pursuant to a court order (Goetz, J.), IGS collected $1,705,535.71 to
satisfy the judgment. See Enforcement Proceeding (NYSCEF Doc. No. 64); and GS

Realty I(NYSCEF Doc. No. 345 [Satisfaction of Judgment]).

Thereafter, Brady embarked on an unlawful campaign in the state and federal
courts to impugn the motivations and integrity of judicial officials, adversaries and
their attorneys, including Sheindlin, who were involved with the adverse state-court
decisions. See Brady v. IGS, 19 cv 10622 (PAE) 2020 WL 6049649 [citing Brady v.
Goldman, No. 16 Civ. 2287 (GBD)(SN) 2017 WL 496083 at 2 (S.D.N.Y. Feb. 3,
2017)]. It is for these reasons the mendacity of Brady’s statements has already been
adjudicated by numerous court decisions containing factual findings, repeated
warnings, sanctions, and injunctions prohibiting Brady from commencing any more

actions relating to his losses in the state-court adjudications. Brady v. IGS, Id.

Now, Brady has chosen a different strategy to attack his losses in state-court.
He is engaging in a campaign of defamation to impugn the integrity and motivations
of Gregory Sheindlin, the attorney who represented several of his adversaries in
state-court proceedings. More specifically, on August 13, 2020, Brady committed
per se defamation on the YouTube internet site by posting three videos with titles

stating: “Judge Judy’s son Gregory Sheindlin stealing over $1.7 million dollars on
Case 1:21-cv-01124 Document 5 Filed 02/08/21 Page 3 of 21

September 5, 2018.” See Exh. 2 to Sheindlin Decl. Brady’s intent to harm Sheindlin’s
personal and professional reputation was further evidenced by his follow-up postings
on YouTube that included the following: “Justice requires Gregory Sheindlin to
serve a long prison sentence and lose his law license so he can never inflict fraud
schemes again.” See Exh. 2-6. to Sheindlin Decl. To date, these videos have
garnered over 13,000 views. See Sheindlin Decl., § 22. On or about January 13,
2021, Brady committed per se defamation on the Craigslist internet site by posting
an advertisement for an attorney to represent him that included a statement accusing
Sheindlin of using false instruments in a fraud scheme to collect over 1.7 million
dollars. See Exh. 8 of Sheindlin Decl. On January 28, 2021, Brady committed per se
defamation when, in apparent response to Sheindlin’s second demand for him to
remove his defamatory statements from the internet, he authored an emailed
correspondence to forty-four people who work in the news industry that accused
Sheindlin of stealing his money, fraud and other unprofessional conduct during the

state-court litigations. See Exhs. 5 and 6 to Sheindlin Decl.

The uncontroverted evidence proves that defendant Brady committed
defamation per se. It also establishes Brady’s actual malice, as a matter of law, in
that he published his defamation despite his knowledge of numerous court decisions
telling him that his claims were false. This case presents an extraordinary

circumstance that not only warrants punitive damages against a vindictive,

3
Case 1:21-cv-01124 Document 5 Filed 02/08/21 Page 4 of 21

disgruntled, serial litigant but requires an injunctive order directing Brady to remove

the defamatory posts and prohibit him from future publications of similar statements.
IGS Realty I

In June 2015, after a trial presided over by State Supreme Court Justice Judge
Barry Ostrager, a unanimous jury found defendant Brady in breach of the
Personal Guarantees of the IGS Lease Agreements and rejected all of his defenses
and counterclaims. See Brady v. IGS, 19 Civ. 10142 (09/08/2020 at p.3). On
July 29, 2016, approximately one year later, IGS retained plaintiff Sheindlin to
represent them at a hearing to determine their attorneys’ fees and to settle
Judgment. Sheindlin Decl., § 7. On May 31, 2017, on behalf of IGS Defendants,
Sheindlin filed judgment in the amount of $1,458,002.33 (“Judgment”).
Sheindlin Decl., § 8; IGS Realty I (NYSCEF Doc. 331). On April 13, 2017, the
Appellate Division, First Department unanimously affirmed Supreme Court’s
denial of Brady’s motion that had sought to set aside the jury verdict. JGS Realty
I, 149 A.D.3d 523 (1st Dept. 2017); and 32 N.Y.3d 927 (Aug. 30, 2018) [motion
for re-argument and leave to appeal denied]. On June 7, 2018, the Appellate
Division, First Department denied Brady’s motion that attacked the verdict,
holding his arguments were previously raised and rejected by it and thus barred
by the law of the case. JGS Realty I, 162 A.D.3d 444 (Ist Dept. 2018). On

October 23, 2018, the New York State Court of Appeals rejected Brady’s motion
Case 1:21-cv-01124 Document 5 Filed 02/08/21 Page 5 of 21

for re-argument and denied his application for leave to appeal. GS Realty I, 32

N.Y.3d 1053.
IGS Enforcement Proceeding

Based upon the jury verdict and subject to court approval, on October 27,
2017, Sheindlin represented IGS in the /GS Enforcement Proceeding against
defendant Brady, as Respondent-Debtor, and naming over twenty respondents-
creditors — each of whom was a creditor resulting from sanctions imposed
against Brady by New York courts. See Sheindlin Decl., 4 9; James Brady v.
Jeffrey Katz et al., Index No. 654226/2013 (01/30/2015) (NYSCEF Doc. 296)!
and James Brady v. 450 West 31st Street Owners Corp et al., Index No.

157779/2013 (09/10/2015) (NYSCEF Doe. 227).

On May 23, 2018, the court (Goetz, J.) issued an order directing Brady to

turn over the shares and proprietary leases in his commercial cooperative units

 

In James Brady v. Jeffrey Katz et al., Index No. 654226/2013 (01/30/2015) (NYSCEF Doc.
296), the court ordered Brady to pay sanctions to two defendants in the respective amounts
of $79,263.87 and $79,263.87.

2. In James Brady v. 450 West 31st Street Owners Corp et al., Index No. 157779/2013
(09/10/2015) (NYSCEF Doc. 227), the court ordered Brady to pay sanctions to Defendants
450 West 31st Street Owners Corp. and its board members in the sum of $103,063.53,
Defendants Owain Hughes Chodosh Realty Services Inc. and Jon Chodosh in the amount
of $17,560.50 and Defendants Stanley Kaufman, Esq., Kaufman, Friedman et al., Vincent
Hanley and Hanley & Goble in the amount of $53,844.10.
Case 1:21-cv-01124 Document5 Filed 02/08/21 Page 6 of 21

to the New York City Marshal and ordered that office to conduct a public
auction and distribute the sale proceeds to pay any judgment debtor or lien
holder. Sheindlin Decl., § 10; IGS Enforcement Proceeding (NYSCEF Doc. No.
64). On September 5, 2018, prior to the public auction, James Brady sold his
commercial cooperative apartment purportedly for $9.5 million dollars.
Sheindlin Decl., J§ 11-13. Each of the above-described judgment debtors were

paid from the process of this sale at the closing. Sheindlin Decl., 4 5.

On behalf of IGS Defendants, the New York City Marshall collected
$1,705,535.71 from the proceeds of the sale of Brady’s commercial cooperative
units. Sheindlin Decl., § 15. 17. On September 5, 2018, the Satisfaction of
Judgment was provided to Brady’s attorney and on September 19, 2018 it was

filed in JGS' Realty I (NYSCEF Doc. No. 345). Sheindlin Decl., § 17.

The state-court litigation having been concluded against him, defendant
commenced a series of frivolous collateral attacks on that outcome. On
September 17, 2018, Brady commenced an action against Geoffrey Berman,
United States Attorney for the Southern District of New York. Brady v.
Geoffrey Berman et al., 18-cv-8459 (VEC) (ECF /). On August 2, 2019, this
court granted defendant’s motion to dismiss, noting, “Plaintiff James. H. Brady,
a serial litigant .. . brings this action for injunctive relief. . . seeking

“protection” from two “admitted crimes that took place under the color of law.”

6
Case 1:21-cv-01124 Document 5 Filed 02/08/21 Page 7 of 21

Both “admitted crimes” consist of unfavorable judicial decisions issued by the
New York State courts in a series of real estate-related litigations that did not

end in Brady’s favor.” /d., 2019 WL 4546535. The decision, id., described

plaintiff's allegations as follows:

The “second undisputed crime,” according to plaintiff, “was committed
by Supreme Court Justice Barry Ostrager, Appellate Division, First
Department judges Peter Tom, Barbara Kapnick, Richard Andrias, and
Troy Webber, and the NYS Court of Appeals [when they] deliberately
refused to apply the law to the admitted and proven facts” in GS Realty
v. Brady. Compl. J 3, 37. As a result, plaintiff was required to “pay
over $1.7 million dollars” to IGS Realty, which “destroyed [his] three
meeting hall businesses because the Judges of the State of New York
deliberately refused to address the merger clause of [his] three
corporate leases, and have refused to apply the law that voids personal
guarantees to the admitted facts as part of a retaliation scheme against
[plaintiff].” /d. | 37.

The district court held that Brady lacked standing to sue and issued a
filing injunction issued in Brady v. Goldman, 2017 WL 496083, at 2, which
was viewed as extending to Brady’s claims against GS Realty.

On July 30, 2019, just before the filing injunction, defendant Brady
filed a 152-page Complaint against Hon. Barry R. Ostrager, J.S.C.,
collaterally attacking the jury verdict rendered in JGS Realty I. See, Brady v.
Ostrager, 19 CV 7122 (ECF 2). In his Complaint, Brady alleged: (a) Justice
Ostrager retaliated against Brady during the 2015 trial (id., 411); (b) IGS and

Justice Ostrager colluded to engage in improper conduct throughout the trial
Case 1:21-cv-01124 Document 5 Filed 02/08/21 Page 8 of 21

(id., §]67-89) and (c) the Appellate Division acted improperly by deliberately
refusing to adjudicate the Personal Guarantee defense (id., J935, 60-61).
Judge Schofield dismissed this action for two overlapping reasons:
Judicial immunity and the Rooker-Feldman doctrine [citing Exxon Mobile
Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284, (2005)]. Brady v.
Ostrager, 19-CV-7122 (LGS) (S.D.N.Y, Aug. 20, 2019); Aff'd, Brady v.

Ostrager, (2d Cir., 11/02/20) 2020 WL 6387339.

On October 31, 2019, Brady filed a complaint in Brady v. IGS, 19 Civ
10142 (S.D.N.Y.) (PAE) (OTW), alleging civil rights violation which, in
actuality, were another collateral attack on the jury verdict in JGS Realty I.
In this proceeding, Sheindlin represented IGS. On July 20, 2020, Magistrate
Judge Wang issued a report and recommendation (R & R) to grant
defendant’s motion to dismiss and to convene a hearing to determine
whether to issue a filing injunction against Brady. /d., ECF 50. TheR & R
made several relevant findings: “Brady is a serial litigator” (id., p. 2); he has
been sanctioned in state court because of his “dragging more than twenty
parties into court to litigate matters that have already been determined and
claims that lack any substance .. .” (id., pp. 2-3); Brady was warned by the
court against further vexatious litigation (p. 5); and despite the warning,

Brady filed the present action claiming the /GS Realty I verdict was
Case 1:21-cv-01124 Document 5 Filed 02/08/21 Page 9 of 21

fraudulently obtained and the underlying IGS Lease Agreements are invalid
(id., p. 4). On September 8, 2020, Judge Engelmayer issued a decision and
order dismissing defendant Brady’s action with prejudice based on Rooker-
Feldman, res judicata and collateral estoppel (id., p.26). Brady v. IGS, 2020
WL 5414683. The Court stated: “[It] adopts as accurate the statement of
facts set out in the Report” (id., p. 2); a jury found Brady breached his
contract to IGS by not paying the rent amounts owed under his guarantees
(id., p. 3); on Brady’s appeal, the First Department affirmed in all respects,
and the New York Court of Appeals denied leave to appeal (id., p.3); on
September 5, 2018, that judgment was satisfied through the sale of Brady’s

cooperative apartment (id, p. 4).

On October 13, 2020, the Court issued a decision and order granting a
filing injunction enjoining Brady from filing any new action in the Southern
District of New York that relates in any way to IGS’s lease agreements,
Brady’s personal guarantees associated therewith, or Brady’s businesses’
occupation of space in IGS-owned buildings, including any actions
conceming the conduct of any attorney, judicial officer, government official,
or other third party in relation to IGS’ lease agreements, or any collateral
actions arising from those agreements. Brady v. IGS, 2020 WL 6049649.

The Court’s decision made the following findings of facts in support of its
Case 1:21-cv-01124 Document5 Filed 02/08/21 Page 10 of 21

decision: in June 2015, a unanimous jury found Brady in breach of his
personal guarantees for the IGS’ lease agreements and rejected Brady’s
defenses and counterclaims. (id., p. 2); since this verdict, Brady has
launched a series of actions collaterally attacking aspects of the state court
proceedings. (id., p.3); most recently, Brady sued the IGS’ lawyer in IGS
Realty II concerning his role in the events complained of in that case. See
Brady v. Sheindlin, No. 20 Civ. 7047, 6 (S.D.N.Y. filed Aug. 30, 2020) (p.
3); Brady is already subject to one filing injunction to enjoin him from
collaterally attacking adverse state-court decision in which he, as here,
“impugn[ed] the motivations and integrity of all the actors involved. Brady
v. Goldman, No. 16 Civ. 2287 (GBD) (SN), 2017 WL 496083 at 2
(S.D.N.Y. Feb. 3, 2017).” (id., p.5); in 2019, Brady separately sued Justice
Ostrager in this District, challenging his conduct in, and the outcome of, /GS
Realty I. See Brady v. Ostrager, No. 19 Civ. 7122 (LGS), Dkt. 6. (id, p.5);

and further stated:

Perhaps most troubling, in August 2020—after Judge Wang
recommended the dismissal of Brady’s claims without leave to replead,
and after she ordered Brady to show cause why she should not
recommend the imposition of a filing injunction—Brady filed yet
another action concerning the IGS Lease Agreements. See Sheindlin,
No. 20 Civ. 7047, Dkt. 1 (S.D.N.Y. filed Aug. 30, 2020); see also id.,
Dkt. 6 (“Sheindlin SAC”). This time, he sued the attorney who had
represented the IGS Defendants in /GS Realty I, Gregory Sheindlin.
Sheindlin SAC. The claims in that action concern the same state-court

10
Case 1:21-cv-01124 Document5 Filed 02/08/21 Page 11 of 21

adjudication of the validity of the IGS Lease Agreements and Brady’s
related Personal Guarantees as did /GS Realty IT, albeit under the guise
of different causes of action and legal theories, and against a different,
but related, defendant. See id. J] 13-15, 40-63. Brady now highlights
that this new case did not involve claims against judicial officers, see
IGS Realty IT, Dkt. 61, but that does not change the fact that he has
continued to file vexatious, harassing litigation against the parties to
these actions. It also confirms a disturbing trend in which Brady drags
parties into court whose only apparent wrong had been to represent his

adversaries in litigation.
Id., p.6.

On August 30, 2020, Brady filed a complaint in federal court against
Sheindlin. Brady v. Sheindlin, 20 CV 7047 (S.D.N.Y.) (LJL) (ECF 1). This
action by Brady was couched as a civil rights violation but, in actuality, it was
another collateral attack on the jury verdict in JGS Realty J. On September

30, 2020, Brady filed an Amended Complaint that, in pertinent part, stated:

{| 1. Defendant’s Gregory Sheindlin and The Sheindlin Law Firm used
false instruments in order to defraud the New York State Court and
force the collection of $1,705,535.71 (EXHIBIT 1) from Plaintiff on
September 5, 2018.

{{] 14, 15 [Paraphrased]. There was a trial on June 26, 2015 and Robert
Fass was IGS’ trial attorney.

| 24. Defendant Sheindlin was hired to do something Robert Fass
would not do, namely to commit fraud on the New York State Court’s
and blatantly lie and assert that Question No. 1 of the June 26, 2015
Interrogatories meant that Brady was liable under the Personal
Guarantees.

929. “Mr. Sheindlin deliberately and through the criminal fraudulent
act described in this Complaint forced James and Jane Brady to sell
their commercial co-op, which they used as their business to pay over

11
Case 1:21-cv-01124 Document5 Filed 02/08/21 Page 12 of 21

$1.7 million dollars toa man Mr. Scheindlin [sic] knew was not entitled
to a penny under the Personal Guarantees .. .”

On November 13, 2020, Sheindlin, filed a motion to dismiss. ECF /4.
On December 1, 2020, Brady filed his opposition. ECF. /7. The motion to

dismiss is pending.

The above-described litigation history provides the necessary

background for understanding the instant action.

On December 16, 2020, Brady sent an email to Sheindlin referencing
the “tons of hits” regarding the videos of him on YouTube stealing over $1.7
million dollars. Exh. I of Sheindlin Decl. Sheindlin observed the defamatory

postings. Sheindlin Decl, J 21.

On August 13, 2020, notwithstanding the judicial findings described
above, Brady posted three videos on YouTube, each with the same caption:
“Judge Judy’s son Gregory Sheindlin stealing over $1.7 million dollars on
September 5, 2018.” Exh. 5 to Sheindlin Decl. (Screenshots of the three

posted videos, viewer comments and Brady’s replies).

The next day, December 17, 2020, Sheindlin sent the following

correspondence, via email, to Brady.

12
Case 1:21-cv-01124 Document5 Filed 02/08/21 Page 13 of 21

Dear Mr. James Brady,

The posting of your statements in conjunction with the videos on
YouTube constitute, per se, libel and defamation. It is demanded that
you immediately remove them. As described in recent legal opinions,
it has become your habit to unjustifiably impugn the motivations and
integrity of others with who you disagree. See, Brady v. Goldman, No.
16 Civ. 2287 (GBD) (SN), 2017 WL 496083 (S.D.N.Y. Feb 3, 2017). It
is a reason why courts are issuing multiple filing injunctions that
prohibit you from filing lawsuits. You will be subject to increasing
consequences if you fail to take immediate action in compliance with
this demand.

Yours,

Gregory Sheindlin
Exh. 3 of Sheindlin Decl.

On December 17, 2020, Brady responded, via email, with the following
statement that amounted to a refusal to remove the defamatory statements

Exh. 4 to Sheindlin Decl.
Mr. Sheindlin,

You did exactly what I claim you did to me in the YouTube videos and
in my complaint against, you. It’s sick what you did not me and the
public has a right to know.

James H. Brady

According to the publicly viewable YouTube information,

collectively, there have been over 13,000 views of the videos.

13
Case 1:21-cv-01124 Document5 Filed 02/08/21 Page 14 of 21

The videos have garnered negative comments from viewers. See Exh.
2 to Sheindlin Decl. (Screenshot on 02/03/2021 of YouTube’s published
video content for the three videos). For example, the first comment on
Video #1 states (p. 1): “This is the first time I have heard of this. It saddens
me that one of their kids has taken the wrong path in life. He should be in
prison for this, but I suppose his name kept him from going to prison. So

sad.”

Brady uses the viewers comments as an opportunity to post additional
defamatory statements and incite the public about his prior statements
including claims of fraud and bribery of judges. For example, Brady

published the additional reply-statements on YouTube:

Justice requires Gregory Sheindlin to serve a long prison sentence and
lose his law license so he can never inflict fraud schemes again.

It’s sickening that Gregory Sheindlin is such a psychopath that thought
he could get away with this cruel scheme. 10 years minimum in prison
is the medicine he needs.

Gregory Sheindlin is totally corrupt piece of shit who stole over 1.7
million from me through a fraudulent scheme. He will get his.

The worst is that it has been Federal Judges as well as State Judge’s
that Gregory Sheindlin has corrupted. It’s all pay to play. I have this
lowlife on my hook and he is going to be fried. 10 or 12 years in prison
will protect the public.”

14
Case 1:21-cv-01124 Document5 Filed 02/08/21 Page 15 of 21

Yup. Bribe money talks and the truth ignored in the courts.” ... Now
Shady Sheindlin is going to learn “don’t do the crime if you can’t do
the time.

Exh. 2 (pp.3, 4, 5) of Sheindlin Decl.
On January 27, 2021, Sheindlin sent the following demand, via email
correspondence, for Brady to remove the defamatory publications on

YouTube:

Mr. Brady,

This is a final demand for you to fully and permanently remove the

defamatory statements you posted on YouTube, i.e., "Judge Judy's Son

Gregory Sheindlin stealing over $1.7 million dollars on September 5,

2018." It is clear that the main motive for your statements was to

damage me and my reputation. I will seek all appropriate legal

remedies including an injunctive order and punitive damages if you do
not immediately comply with this demand.

Yours, Gregory Sheindlin

Exh 5 to Sheindlin Decl.

On January 28, 2021, Brady sent an email correspondence to forty-
four recipients, all of their email addresses indicate that the recipients are
affiliated with news organizations. Exh. 6 to Sheindlin Decl. The body of
the email stated: a “LOCK HIM UP!!! The third time will be the charm.” Id.

Attached to the email was a two (2) page letter addressed to “Honorable

Lewis J. Liman” which states in part:

15
Case 1:21-cv-01124 Document5 Filed 02/08/21 Page 16 of 21

[I]t has been proven, and is irrefutable, that Gregory Sheindlin stole
my life savings of over $1.7 million dollars on September 5, 2018 solely
by fraudulently representing that Question Number One on a June 26,
2015 Jury interrogatory sheet was a Jury finding that the personal
guarantees were enforceable, and was a jury finding that my personal
guarantee defenses were denied by the Jury when he knew Question
Number one on the June 26, 2015 Jury interrogatories had absolutely
nothing to do with these issues (emphasis added). ... The above claim
of irrefutable criminal activity by Gregory Sheindlin is very simple to
FACT CHECK simply by looking at Doc. 6-3 of Plaintiff's Amended
Complaint of September 30, 2020... . For a third time, I am pleading
that without fear or favor this politically connected man be promptly
held accountable for his irrefutable destructive acts.

Id.
And, most recently, as set forth fully in the Complaint, J] 82-84,
Brady has taken to advertising for an attorney through continued libelous
references to plaintiff, this time in speech acts directed to plaintiff's

professional colleagues. Sheindlin Decl., {§ 28-29.

LEGAL ARGUMENT

PLAINTIFF MEETS THE STANDARDS FOR A TRO

To obtain a TRO, the movant must demonstrate a substantial likelihood
of success on the merits, irreparable harm absent the entry of an injunction
and a tipping of the equities in his/her favor. Invesco Inst. (N.A.), Inc. v.
Deutche Inv. Mgt. Ams., Inc., 74 A.D.3d 696. 697 (1% Dept 2010).

Here, indisputably, defendant initiated and disseminated false

statement that plaintiff stole $1.7 million, engaged in fraudulent schemes and

16
Case 1:21-cv-01124 Document5 Filed 02/08/21 Page 17 of 21

bribed judges. The statements are known to be false to its speaker. It is
repeated maliciously to damage Gregory Sheindlin professionally and
personally. The publications alleging theft, fraud and bribery obviously relate
to the plaintiff and were published to third parties with consequent injuries.
Salim v. Manczur, 2012 NY Slip Op 32146 (N.Y. Sup. Ct., N.Y. Cty. 2012).

Defendant’s statements here are defamatory per se because they accuse
plaintiff of a serious crime and tend to injure him in the practice of his
profession by claiming that he stole monies, engaged in fraudulent schemes
and bribed judges while engaging in his work as an attorney. Liberman v.
Gelstein, 80 N.Y.2d 429, 435 (1992).

Plaintiff's complaint demonstrates that defendant published both
statements to third parties and his use of internet platforms such as YouTube,
Craigslist and electronic mail assures continuing dissemination of the
mendacious and injurious messages he has already published. Where
statements are per se defamatory, as here, injuries are presumed and need not
be separately established. Martino v. HV News, LLC, 114 A.D.3d 913, 913
(2d Dept 2014).

After defendant has been barred from bringing suits like those discussed

above, he has continued his current baseless suit against the plaintiff herein and has

17
Case 1:21-cv-01124 Document5 Filed 02/08/21 Page 18 of 21

used that suit as a foil for making and then publicizing to 44 journalists his

defamatory statements.

Second, plaintiffis a practicing attorney and is being professionally impugned
by the defendant. It is impossible to determine the exact nature of the harm to
plaintiff's profession and business from these publications, read by thousands of
people, will cause, making money damages an insufficient remedy. Plaintiff
primarily practices personal injury and criminal defense. These types of allegations
leveled by Brady has may prevent potential clients from consulting with or retaining
plaintiff, cause undermining of confidence with current clients, effect an witnesses
willingness to trust and speak with plaintiff, interfere with the confidence necessary
to work with colleagues and courts and, overall, has the potential to effect litigants’
right to full and fair justice. With this in mind and in light of the demonstrably false
nature of the claims defendant insists on repeating, his conduct is best understood as
an attack on the judicial system itself and his related false speech acts should be
enjoined because ongoing harm to business reputation is a sufficient basis for
entering preliminary relief against defamatory speech. Aon Risk Servs. v Cusack,
102 AD3d 461, 463-464 [1st Dept 2013]; Henry v. Gustman, 2018 NY Slip Op

31914[U], *5 [Sup. Ct. Kings Cty. 2018].

18
Case 1:21-cv-01124 Document5 Filed 02/08/21 Page 19 of 21

Third, a person has no legally cognizable interest in spreading lies which
impugn another’s character and are based on demonstrably false claims. Sachs v.
Matano, 2105 NY Slip Op 25355 (Sup. Ct. Nassau Cty. 2015). This is not about
suppressing free speech. It is about limiting speech which is inarguably false, has
been so established through a myriad of court decisions and appeals and is, in that
context, intended only to harm plaintiff's reputation without any arguable factual
basis. In such an instance, the balance of equities tilts sharply to protecting the
blameless from the unpredictable effects of defamatory utterances, whether in

spoken or written form.

Injunctions against such speech acts have been entered and upheld. Dennis v.
Napoli, 148 A.D.3d 446, 447 (2017), Bingham v. Struve, 184 A.D.2d 85 (1* Dept

1992).

We note cases which set a very high standard for prior restraints of speech
acts. But, here, the defamatory utterances have already occurred, and their public
availability perpetuates the harm done to plaintiff. This is not about prior restraint,
but an order requiring the defendant to desist from engaging in speech acts which
have already been determined to be false and are plainly per se defamatory. Cf.,
Brummer v. Wey, 166 A.D. 2d 475, 89 N.Y.S.3 11 (1* Dept 2018). These speech
acts do not represent someone’s opinion, however offensively expressed, about the

validity of an arbitral decision, Brummer, but rather accusations of crimes, i.e.,

19
Case 1:21-cv-01124 Document5 Filed 02/08/21 Page 20 of 21

stealing against an attorney. Such private statements may be enjoined where they
carry the substantial threat, as here, of injury to reputation which cannot reasonably

be compensated. Bingham, supra.

Finally, while plaintiff recognizes that prior restraint of speech of even
defamatory speech requires extraordinary circumstances, those exist here. Prior to
the publication of any of his defamatory statements, defendant participated as a
litigant in federal and state court actions. This eventuated in decisions in both fora
which expressly warmed and then sanctioned defendant for making accusations of
criminality and baselessly impugning the motives and integrity of anyone involved
in the prior state-court litigations. Likewise, this situation appears unique as
defendant accused all levels of the judicial system including trial judges, appellate
judges, U.S. Attorneys, adversaries, and their lawyers, of baselessly engaging in
criminal activities. It cannot be over-emphasized that Brady’s ongoing attacks are
best understood as an attack on the judicial system itself. State and federal courts
have issued filings injunctions, themselves entered only in extraordinary
circumstances, yet they did not stop defendant. Instead, he has pivoted and is now
publishing defamatory remarks in the court of public opinion. The gravamen of
defendant's conduct requires the Court to issue a temporary, preliminary, and
permanent injunction.

CONCLUSION

20
Case 1:21-cv-01124 Document5 Filed 02/08/21 Page 21 of 21

CONCLUSION

A TRO should enter followed by a preliminary injunction enjoining the

harmful, tortious, and non-privileged speech acts in which defendant continues to

Respectfully submitted,
MICHAE USSMAN [3497]

SUSSMAN & ASSOCIATES

PO BOX 1005

1 RAILROAD AVENUE, 38? FLOOR
GOSHEN, NY 10924

(845 )-294-399 |
Sussman1@sussman.law

engage.

Counsel for Plaintiff Gregory Sheindlin

Dated: February 8, 2021

21
